Citation Nr: 0632335	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  95-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1942 to December 1945 
and from September 1950 to October 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1992 rating decision.  In February 
1999 and January 2003, the veteran appeared at a hearings 
before the undersigned.  In April 2004 and April 2006, the 
Board remanded for further development.  


FINDINGS OF FACT

1.  Hypertension did not manifest until 3 decades post-
service discharge and the preponderance of the evidence is 
against finding that it is related to the veteran's active 
duty.

2.   Hypertension is not etiologically related to the 
veteran's service-connected back disability.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
4.104, Diagnostic Code (DC) 7101 (2006).  

2.  Hypertension was not proximately due to or the result of 
service-connected back disability.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by an April 2004 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was specifically told to submit any 
evidence pertaining to his appeal.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records, post-service medical 
records, and VA examination reports.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

The veteran asserts that he has hypertension secondary to his 
service-connected back disability.  Specifically, he contends 
that he was unable to exercise due to his back disability 
which then caused him to develop hypertension.  However, to 
afford him the most consideration, the Board will evaluate 
his claim on both a direct and secondary basis.   

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

For VA evaluation purposes, hypertension means that the 
diastolic blood pressure is predominantly 90 or greater, or 
the systolic blood pressure is 160 or greater.  See 38 C.F.R. 
§ 4.104, DC 7101, Note 1.  

If hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  However, in this 
case, hypertension did not manifest within a year of service 
discharge and this presumption is not applicable.  

The evidence demonstrates that the veteran currently has 
hypertension.  For example, the June 2006 VA examination 
report reflects that the veteran has hypertension and noted a 
blood pressure reading of 180/80.
 
Service medical records are silent for findings or blood 
pressure readings indicative of hypertension.  The 
examination at service discharge noted a blood pressure 
reading of 120/62.     

Based on the evidence, the Board finds that service 
connection for hypertension on a direct basis in not 
warranted.  While the veteran currently has hypertension, 
there is no competent evidence that it is related to service.  
Service medical records show that the veteran had normal 
blood pressure readings, including at service discharge.  The 
first indication of hypertension post-service was not until 
sometime in the 1980's, which is 3 decades post-service 
discharge. In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000)
Furthermore, there is no competent medical opinion which 
provides a nexus between hypertension and service.  Indeed, 
the April 2004 examination report noted the examiner had 
reviewed the claims folder and found that "any attempt to 
relate hypertension to military service 50-something years 
ago . . . would be purely speculative."  Therefore, service 
connection for hypertension on a direct basis fails.  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310.

In this case, as indicated above, there is competent evidence 
that the veteran currently has hypertension.  Additionally, 
the veteran is service-connected for degenerative arthritis 
of the lumbar spine with facet arthropathy and constant low 
back pain, rated as 40 percent disabling.  

The issue is therefore whether the veteran's current 
hypertension was either caused or aggravated by his service-
connected back disability.  There are several opinions which 
address this issue.  First, in a letter dated in December 
1994, M. P. Madden, M.D. noted that the veteran's "current 
problems of overweight and hypertension are possibly related 
to that back injury, inasmuch as the back injury has not 
allowed him to exercise and become more active and, inasmuch 
as that has happened he is now having increasing back pain."  
Second, an August 2001 VA examination report noted that it 
was "medically impossible" for a service-connected back 
strain to cause hypertension.  Third, in an April 2004 VA 
examination report, the examiner, based on a review of the 
claims folder, noted that "any attempt to relate 
hypertension . . . to any back disability . . . would be 
purely speculative."

Pursuant to the Board's April 2004 and April 2006 remands, VA 
afforded the veteran an examination in June 2006 to address 
the differing opinions cited above.  The examiner thoroughly 
reviewed the claims folder in reaching his opinion.  In 
response to Dr. Madden's statement, the examiner found it to 
be "a bit of convoluted reasoning.  There are certainly many 
people with back injuries who are not obese."  The examiner 
further added that he found no evidence that the veteran's 
hypertension was related to his service-connected back 
disability.  He concluded that it was "less likely than not 
that his currently diagnosed hypertension is related to his 
back disability."      

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the VA examination opinions, in 
particular the June 2006 report, are more complete and 
thorough than that of Dr. Madden.  The June 2006 VA 
examination report was based upon a through review of the 
claims folder and specifically addressed Dr. Madden's 
opinion.  The VA examiner offered support for his opinion, 
while Dr. Madden offers no support for his conclusion.  
Therefore, the Board finds the VA examination reports are 
more probative than Dr. Madden's letter, which only suggested 
a possible relationship anyway.  A clear preponderance of the 
evidence is against a finding that the veteran's hypertension 
is etiologically related to his service-connected back 
disability.  

While the veteran has suggested that hypertension is related 
to service, including as secondary to his service-connected 
back disability, as a lay person, he has no competence to 
give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's hypertension is related to service, or due 
to or the result of his service-connected back disability.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for hypertension, to include as secondary 
to service-connected back disability, is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


